                    Caseof Attorney
AO 154 (10/03) Substitution 2:19-cv-01191-JAM-CKD                Document 45 Filed 11/13/20 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                      Eastern District        District of        California

                      McCoy et al.                                          CONSENT ORDER GRANTING
                                            Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                           V.
                 City of Vallejo et al.
                                                                            CASE NUMBER: 2:19-cv-01191-JAM-CKD
                                         Defendant (s),

           Notice is hereby given that, subject to approval by the court,                          Andrew Bidou                           substitutes
                                                                                                        (Party (s) Name)

                        Michael G. Colantuono                               , State Bar No.        143551              as counsel of record in place of
                          (Name of New Attorney)

              Dale Long Allen, Jr.                                                                                                                        .
                                                        (Name of Attorney (s) Withdrawing Appearance)


Contact information for new counsel is as follows:
           Firm Name:              Colantuono Highsmith & Whatley
           Address:                420 Sierra College Drive Suite 140 Grass Valley, CA 95945
           Telephone:              530-432-7357                                    Facsimile 530-432-7356
           E-Mail (Optional):      mcolantuono@chwlaw.us


I consent to the above substitution.                                                                          Andrew Bidou
Date:         11/01/2020                                                                                     s/ Andrew Bidou
                                                                                                             (Signature of Party (s))

I consent to being substituted.                                                                           Dale Long Allen, Jr.
Date:         11/05/2020                                                                                   s/ Dale L. Allen, Jr.
                                                                                                    (Signature of Former Attorney (s))

I consent to the above substitution.                                                                    Michael G. Colantuono
Date:         September 23, 2020                                                                    s/ Michael G. Colantuono
                                                                                                          (Signature of New Attorney)
The substitution of attorney is hereby approved and so ORDERED.


Date:         November 12, 2020                                                                            /s/ John A. Mendez
                                                                                                                     Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]



242359.1
